Name: Commission Regulation (EC) No 2629/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards eartags, holding registers and passports in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  marketing;  foodstuff;  means of agricultural production;  animal product;  information technology and data processing
 Date Published: nan

 Avis juridique important|31997R2629Commission Regulation (EC) No 2629/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards eartags, holding registers and passports in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance) Official Journal L 354 , 30/12/1997 P. 0019 - 0022COMMISSION REGULATION (EC) No 2629/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards eartags, holding registers and passports in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 10 (a), (b) and (c) thereof,Whereas eartags should include information on the Member State of origin together with information on the individual animal; whereas the most appropriate codified form of such information is the two-letter country code together with a maximum of 12 digits; whereas certain Member States should be authorized to maintain their current system during a transitional period;Whereas bar codes may be authorized in addition to the country code and up to 12 digits;Whereas it is appropriate to define certain minimum uniform rules for the design and lay-out of eartags;Whereas the provisions concerning the content of the eartags should be reviewed in the light of the establishment of the computerized database provided for in Article 5 of Regulation (EC) No 820/97;Whereas that information contained in the passport and the register must be in a form which allows animals to be traced;Whereas that information must be consistent with that to be included in the computerized database provided for in Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine (2), as last amended by Directive 97/12/EC (3);Whereas in view of the control measures relating to Community aid schemes, it is necessary to include in the passport certain information relating to the premiums, as provided in Article 4 (b) of Council Regulation (EEC) No 805/68 of 27 June 1968, on the common organization of the market in beef and veal (4), as last amended by Regulation (EC) No 2321/97 (5);Whereas in view of the timetable for the application of Regulation (EC) No 820/97, this Regulation should enter into force as a matter of urgency;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS REGULATION:CHAPTER I Eartags Article 1 1. Eartags shall contain at least the name, the code or the logo of the competent authority or of the central competent authority of the Member State which allocated the eartags, and the characters provided for in paragraph 2.2. The characters on the eartags shall be as follows:(a) the first two positions shall identify the Member State of the holding where the animal is first identified. For this purpose the two-letter country code set out in the Annex shall be used;(b) the characters following the country code shall be numeric and shall not exceed 12. However, Ireland, Italy, Spain, Portugal and the United Kingdom may maintain their current system of an alpha-numeric code for the 12 digits following the country code until 31 December 1999.3. In addition to the information provided for in paragraph 1, a bar code may be authorized by the central competent authorities of the Member States.Article 2 Eartags shall meet the following requirements:(a) they shall be of flexible plastic material;(b) they shall be tamper-proof and easy to read throughout the lifetime of the animal;(c) they shall not be re-usable;(d) they shall be of a design which will remain attached to the animal without being harmful to it;(e) they shall carry only non-removable inscriptions, as provided for in Article 1.Article 3 The model of the eartag shall be as follows:(a) each eartag shall consist of two parts, a male part and a female part;(b) each part of the eartag shall contain only the information provided for in Article 1;(c) the length of the eartag shall be at least 45 mm for each part;(d) the width of the eartag shall be at least 55 mm for each part;(e) the characters shall have a minimum height of 5 mm.Article 4 Member States may choose other material or model for the second eartag and may decide to add further information provided that the provisions of Article 1 (1) and (2) are complied with.Article 5 Member States shall communicate to each other and to the Commission the models of the first and the second eartag referred to in Articles 3 and 4.CHAPTER II Passports and registers Article 6 1. The passport shall contain at least the following:(a) the information referred to in Article 14 (3) C (1), first to seventh indents of Directive 64/432/EEC;(b) the information referred to in:- Article 14 (3) C (2), second indent of Directive 64/432/EEC, or- Article 14 (3) C (2), first indent if the database provided for by Article 5 of Regulation (EC) No 820/97 is fully operational;(c) the signature of the keeper(s), with the exception of the transporter. When the database is fully operational as provided for in Article 6 (3), first indent, of Regulation (EC) No 820/97, only the signature of the last keeper shall be provided;(d) the name of issuing authority;(e) the date of issue of the passport.2. Without prejudice to the provisions of Chapter I.A.1 of the Annex to Council Directive 91/628/EEC (6), if a calf under four weeks of age is moved, Member States may provide for it to be accompanied by a temporary document containing at least the information set out in paragraph 1 in the format approved by the competent authority.The temporary document shall be issued by the first keeper of the calf and shall be completed by each subsequent keeper with the exception of transporters. The keeper shall submit the temporary document to the competent authority before the animal is four weeks old, or within seven days if the animal dies or is slaughtered before it is four weeks old. Where the calf is still alive, the competent authority shall issue a passport within 14 days of receipt of the temporary document. Such passports must show details of all movements made by the calf as recorded on the temporary document.Provided that the navel is healed, the calf may not move more than twice between holdings, accompanied by the temporary document. For the purpose of this paragraph, movement between two holdings through a market or calf collection centre shall count as one movement, provided that the market or the calf collection centre can provide, upon request, to the competent authorities a full record of the transactions carried out within the framework of that market or centre.3. In respect of the requirement for each keeper of animals to notify the movement, birth and death of the animal in accordance with the second indent of Article 7 (1) of Regulation (EC) No 820/97, the relevant period shall be determined by the Member State but in the case of births shall not in any case exceed 15 days from the date when the animal is tagged and as from 1 January 2000 shall not exceed seven days from the date when the animal is tagged.Article 7 In addition to the information referred to in Article 6, the following information concerning the premium situation of the male animal, as provided for in Article 4 (b) of the Council Regulation (EC) No 805/68, shall be added to the passport:(a) application or grant: first-age bracket;(b) application or grant: second-age bracket.Article 8 The register shall contain at least the following:(a) the up-to-date information provided for in Article 14 (3) C (1), first to fourth indents of Directive 64/432/EEC;(b) the date of death of the animal on the holding;(c) in the case of animals departing from the holding, the name and address of the keeper, with the exception of the transporter, or the identification code of the holding, to whom/which the animal was transferred, as well as the date of departure;(d) in the case of animals arriving on the holding, the name and address of the keeper, with the exception of the transporter, or the identification code of the holding, from whom/which the animal was transferred, as well as the date of arrival;(e) the name and signature of the representative of the competent authority who has checked the register and the date on which the check was carried out.Article 9 Member States shall communicate to each other and to the Commission the model of the passport and the holding register used within their territory.CHAPTER III General Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.(2) OJ 121, 29. 7. 1964, p. 1977/64.(3) OJ L 109, 25. 4. 1997, p. 1.(4) OJ L 148, 26. 6. 1968, p. 24.(5) OJ L 322, 25. 11. 1997, p. 25.(6) OJ L 340, 11. 12. 1991, p. 17.ANNEX >TABLE>